* Corpus Juris-Cyc. References: Criminal Law, 16CJ, p. 1221, n. 19.
The court below was warranted in believing that the witness, on account of whose absence the continuance of the case was requested, was not present when the appellant announced ready for trial. Moreover, the evidence which he would have given, if present, would merely have served to impeach a state's witness.
Assuming, but merely for the purpose of the argument, that the court below erred in permitting the introduction of evidence objected to by the appellant, the evidence was not of sufficient prejudice, if any, to him to warrant the reversal of the judgment.
The motion for a new trial on the ground of newly discovered evidence is not accompanied by an affidavit showing diligence with reference to the discovery of the evidence on the part of the appellant and his counsel, and no showing relative thereto was otherwise made.
Affirmed.